Citation Nr: 1732759	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2003 and March 2005 and active duty for training from January 1990 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In June 2012 and April 2015, the Veteran presented sworn testimony during Travel Board and video conference hearings in Fargo, North Dakota, which were chaired by the undersigned. A transcript of each hearing has been associated with the claims file.

The Board most recently remanded the Veteran's claim for entitlement to an initial compensable evaluation for his service-connected hypertension in a June 2015.  All requested development was completed, including a VA examination in October 2015, and the claim is now properly before the Board. 


FINDING OF FACT

For the entire appeal period, the Veteran's hypertension required continuous use of medication for control, but is not manifested by a history of diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a diastolic pressure predominantly 100 or more.

CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in June 2015 for the purpose of obtaining outstanding VA treatment records.  Further, based on his claim of increased disability, an up-to-date examination was also requested.  Both actions were accomplished.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2016).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31 (2016).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2016). Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since the filing of her claim when her disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in such cases, when the factual findings show distinct time periods during which a claimant exhibited symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. See 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran has been assigned a noncompensable rating under Diagnostic Code 7101 for his service-connected hypertension. 

Diagnostic Code 7101 provides the rating criteria for hypertensive vascular disease (hypertension and isolated systolic hypertension). Under that Diagnostic Code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires constant medication for control. A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more. A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran was afforded a VA examination for his hypertension in November 2011.  He reported learning about his elevated blood pressure during his active duty service, and in May 2007, he reported he had been taking Lisinopril for approximately six months. The examiner recorded a blood pressure reading of 128/88. The examiner indicated that his hypertension does not impact his ability to work, and in fact, that the Veteran was working for the department of highways at the time.  The examiner further indicated that he reviewed the entire claims file, and in particular, made note of the Veteran's treatment for hypertension and associated blood pressure readings.  In May 2000, the Veteran's blood pressure was recorded as 133/61; in January 2004, it was recorded as 148/90; in June 2006, three separate recordings were made, including 144/71, 148/75 and 144/74; and in May 2007, it was recorded as 150/90.  The examiner further indicated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner did state that the March 2006 blood pressure entries indicate advancing problems with blood pressure, and that the Veteran's hypertensive problems have increased since deployment. 

VA treatment records from July 2009 to October 2015 show that the Veteran's diastolic readings ranged between 70 and 82, and the systolic readings ranged between 118 and 144. See Fargo VA treatment records. Significantly, VA treatment reflects that the Veteran's hypertension was stable and controlled well with medicine, and that the Veteran's blood pressure readings never exceeded a systolic reading of 90 or a diastolic reading of 160.  All the Veteran's blood pressure readings were below those levels. 

The Veteran was afforded another VA hypertension examination in October 2015.  The examiner indicated that the Veteran's hypertension is monitored by his primary care physician, and that the Veteran reported his blood pressure was elevated at his last visit.  The examiner noted the Veteran's blood pressure recordings since March 2013.  In March 2013, the Veteran's blood pressure was recorded as 118/80; in March 2015, it was recorded several times, including 130/78 during one primary care visit, 144/82 during another primary care visit and 145/80 as reported by the Veteran's self-monitoring; the Veteran also recorded his blood pressure as 140/78 in July 2015, and as 119/80 again in July 2015.  The examiner noted that a review of the claims file shows that the Veteran's diastolic pressure is not shown to have been over 100.  The Veteran was noted to have a treatment plan which includes taking continuous medication for hypertension, and specifically, one half pill of Lisinopril 40 mg daily.  

The examiner conducted blood pressure testing.  Three separate readings were taken, the first indicating blood pressure of 109/76, the second indicating 127/72 and the third indicating 121/77, for an average blood pressure of 119/75.  The Veteran's hypertension was noted not to affect his ability to work.

The Veteran's post-October 2015 VA treatment records show a blood pressure reading of 122/64 in March 2016. 

At the April 2015 hearing, the Veteran, through his representative, indicated that additional evidence of a "very high" blood pressure reading would be submitted.  Specifically, it was stated that in March 2015, the Veteran had his blood pressure taken without medication, and the nurse indicated it was very high.  The Board has reviewed the Veteran's VA medical records, and they reflect that on March 18, 2015, the Veteran's blood pressure was recorded as 144/82.  Furthermore, during the hearing, the Veteran reported taking his own blood pressure readings at home, and further, that it is usually in the high 120's over 80 to 85 with medication. 

The medical evidence of record does not establish that the Veteran's service-connected hypertension warrants a compensable disability rating. The treatment records include multiple blood pressure readings and none showed a diastolic blood pressure of 90 or higher. None of the systolic blood pressure readings of record rise to the level of 160 or higher. Indeed, the Veteran's own hearing testimony indicates that his average blood pressure readings do not meet the criteria for an increased rating of 10 percent, as he reported his average systolic reading to be "in the high 120's" and his average diastolic reading to be in the 80 to 85 range. There is simply no evidence to show that the Veteran's diastolic blood pressure is predominantly 90 or higher or that her systolic blood pressure is predominantly 160 or higher. As such, a disability rating in excess of the current noncompensable rating for hypertension cannot be granted.

Furthermore, while the Veteran has been prescribed medicine to treat his hypertension, the Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63   (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.").  Indeed, in McCarroll v. McDonald, 28 Vet. App. 267 (2016), the Court specifically held that the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications.

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently-assigned noncompensable disability rating throughout the appeal period. As such, assignment of staged ratings is not warranted. See Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for hypertension, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a compensable disability rating for hypertension is denied.



____________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


